Citation Nr: 0704039	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of September 2003 of a 
Department of Veterans Affairs (VA) Regional Office 


FINDING OF FACT

The bilateral hearing loss was not affirmatively shown to 
have been present in service, bilateral sensorineural hearing 
loss was not manifest to a compensable degree within one year 
of separation from service, and current bilateral hearing 
loss, first documented after service, is unrelated to an 
injury or event of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and bilateral sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006). 


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2003.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability, as the Board is denying 
the claim, any question as to the disability rating is 
rendered moot and any defect with respect to the notice 
required under Dingess has not prejudiced the veteran's 
claim.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service medical 
records and VA records and has afforded the veteran a VA 
examination and obtained a VA medical opinion.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

Service personnel records show that the veteran was an 
infantry man and he was awarded the Combat Infantryman Badge. 
 
The service medical records disclose that on entrance 
examination no pertinent abnormalities were noted on clinical 
evaluation.  On audiometric testing, the threshold levels in 
decibels at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 were 15, 10, 15, 20, 25, respectively, on the right, 
and 20, 15, 15, 30, 30, respectively, on the left [The 
threshold levels were converted from the American Standards 
Association criteria to the International Standards 
Organization (ISO) criteria, which was the standard used on 
audiometric testing on separation examination].  

The remainder of the service medical records reveal no 
complaint, finding, or history of hearing loss.  On 
audiometric testing on separation examination, the threshold 
levels in decibels at the tested frequencies of 500, 1000, 
2000, and 4000 were -5, 10, -5, 10, respectively, on the 
right, and 0, -5, 10, 10, respectively, on the left.


On VA audiometric examination for compensation purposes in 
August 2003, the veteran gave a history of progressive 
bilateral hearing loss for at least the previous 10 years.  
He reported combat exposure to gun fire and mortar fire while 
in Vietnam.  It was noted that after service he was employed 
as an auto mechanic and a sewing machine technician.  The 
veteran denied any post service noise exposure.  

Audiometric testing at the threshold levels in decibels at 
the tested frequencies of: 1000, 2000, 3000, 4000 Hertz were 
10, 75, 70, 75, respectively on the right and 10, 60, 60, 60, 
respectively on the left. 

The average pure tone threshold loss in the right ear was 58 
decibels and average pure tone threshold loss in the left ear 
was 48 decibels. Speech recognition was 92 percent in the 
right ear and 96 percent in the left ear.  The diagnoses 
included bilateral high frequency sensorineural hearing loss.  

The examiner noted that the veterans' hearing was completely 
normal at service discharge and that the veterans' current 
problem with hearing loss developed after separation due to a 
combination of genetic and environmental factors.  It was his 
opinion that it was less likely than not that the veterans' 
hearing loss was related to military service.  

After a private audiometric evaluation in April 2004, the 
veteran was found to have mild to moderate sensorineural 
hearing loss in left ear and a mild to severe sensorineural 
hearing loss in the right ear.  It was noted that the 
veterans' hearing loss was consistent with noise exposure. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 



Where a veteran served continuously for ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2005).

Analysis 

The Board is cognizant of the veteran's status as a combat 
veteran and exposure to acoustic trauma is consistent with 
the circumstances and conditions of such service. 38 U.S.C.A. 
§ 1154(b). However, the analysis does not end here. The 
veteran must show that he has hearing impairment that is the 
result of that in-service acoustic trauma.

The service medical records do not document the presence of 
chronic hearing loss during service.  After service, hearing 
loss was first documented in 2003, more than 30 years 
following the veteran's discharge from service and well 
beyond the one-year presumptive period under 38 U.S.C.A. 
§ 1112.

As for evidence in favor of the claim, a private audiologist 
indicated that the veteran's hearing loss was consistent with 
noise exposure, but the audiologist did not etiologically 
link the hearing loss to the veteran's service.

The evidence against the claim consists of the report of VA 
examination with a medical opinion that it was less likely 
than not that the veteran's hearing loss was related to 
military service as the service medical records were negative 
for hearing loss and that hearing loss occurred subsequent to 
service as the result of the combination of genetic and 
environmental factors.

As the evidence does not demonstrate hearing loss during 
service or within one year following service discharge, as 
there is no medical evidence of relationship between the 
veteran's hearing loss and service, and as the Board may 
consider only independent medical evidence to support its 
finding, the preponderance of the medical evidence is against 
the claim and service connection for bilateral hearing loss 
is not established. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


